OMB APPROVAL OMB Number: Expires:February 28, 2009 Estimated average burden hours per response14.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 3)* ENDO Pharmaceuticals Holdings Inc. (Name of Issuer) Common Stock, $0.01 par value (Title of Class Securities) 29264F205 D. E. Shaw & Co., L.P. Attn:Compliance Department 120 West Forty-Fifth Street Floor 39, Tower 45 New York, NY 10036 212-478-0000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communication) Copies to: Christopher Boies, Esq. Boies, Schiller & Flexner LLP 575 Lexington Avenue New York, NY 10022 December 17, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ss.ss.240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [_] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See ss.240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 29264F205 1 Name of Reporting Person. I.R.S. IDENTIFICATION D. E. Shaw Composite Portfolios, L.L.C. FEIN 13-4152438 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) [_] (b) [_] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)[_] 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power -0- 8 Shared Voting Power 8,104,219 9 Sole Dispositive Power -0- 10 Shared Dispositive Power 8,104,219 11 Aggregate Amount Beneficially Owned by Each Reporting Person 8,104,219 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [_] 13 Percent of Class Represented by Amount in Row (11) 6.0% 14 Type of Reporting Person (See Instructions) OO CUSIP No. 29264F205 1 Name of Reporting Person. I.R.S. IDENTIFICATION D. E. Shaw Valence Portfolios, L.L.C. FEIN 13-4046559 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) [_] (b) [_] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)[_] 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power -0- 8 Shared Voting Power 4,802,237 9 Sole Dispositive Power -0- 10 Shared Dispositive Power 4,802,237 11 Aggregate Amount Beneficially Owned by Each Reporting Person 1 4,802,237 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [_] 13 Percent of Class Represented by Amount in Row (11) 3.6% 14 Type of Reporting Person (See Instructions) OO 1 The 4,802,237 Common Shares set forth above include (a) 4,777,237 Common Shares owned by Valence, and (b) 25,000 Common Shares which Valence has the right to acquire through the exercise of listed call options. CUSIP No. 29264F205 1 Name of Reporting Person. I.R.S. IDENTIFICATION D. E. Shaw & Co., L.L.C. FEIN 13-3799946 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) [_] (b) [_] 3 SEC Use Only 4 Source of Funds (See Instructions) AF 5 Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)[_] 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power -0- 8 Shared Voting Power 8,104,219 9 Sole Dispositive Power -0- 10 Shared Dispositive Power 8,104,219 11 Aggregate Amount Beneficially Owned by Each Reporting Person 8,104,219 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [_] 13 Percent of Class Represented by Amount in Row (11) 6.0% 14 Type of Reporting Person (See Instructions) OO CUSIP No. 29264F205 1 Name of Reporting Person. I.R.S. IDENTIFICATION D. E. Shaw & Co., L.P. FEIN 13-3695715 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) [_] (b) [_] 3 SEC Use Only 4 Source of Funds (See Instructions) AF 5 Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)[_] 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power -0- 8 Shared Voting Power 12,929,852 9 Sole Dispositive Power -0- 10 Shared Dispositive Power 12,938,532 11 Aggregate Amount Beneficially Owned by Each Reporting Person 12,938,532 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [_] 13 Percent of Class Represented by Amount in Row (11) 9.6% 14 Type of Reporting Person (See Instructions) IN, PN CUSIP No. 29264F205 1 Name of Reporting Person. I.R.S. IDENTIFICATION David E. Shaw 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) [_] (b) [_] 3 SEC Use Only 4 Source of Funds (See Instructions) AF 5 Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)[_] 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power -0- 8 Shared Voting Power 12,929,852 9 Sole Dispositive Power -0- 10 Shared Dispositive Power 12,938,532 11 Aggregate Amount Beneficially Owned by Each Reporting Person 12,938,532 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [_] 13 Percent of Class Represented by Amount in Row (11) 9.6% 14 Type of Reporting Person (See Instructions) IN AMENDMENT NO. 3 TO SCHEDULE 13D This Amendment No. 3 to Schedule 13D amends and supplements the Schedule 13D filed with the Securities and Exchange Commission (the “SEC”) on July 27, 2007, as amended by Amendment No. 1 to Schedule 13D filed with the SEC on October 12, 2007, and by Amendment No. 2 to Schedule 13D filed with the SEC on November 21, 2007 (as amended, the “Schedule 13D”).Capitalized terms used herein which are not defined herein have the meanings given to such terms in the Schedule 13D.Except as otherwise provided herein, all Items of the Schedule 13D remain unchanged. Item 3. Source and Amount of Funds or Other Consideration Item 3 of the Schedule 13D is hereby supplemented as follows: In acquiring 450,000 additional Common Shares owned by Composite since November 21, 2007, Composite expended approximately $12,267,072.93 (excluding commissions) of its working capital.In acquiring 1,203,196 additional Common Shares owned by Valence since November 21, 2007, Valence expended approximately $32,687,600.38 (excluding commissions) of its working capital. Item 5. Interest in Securities of the Issuer Item 5 of the 13D is hereby supplemented as follows: (a), (b) Based upon the Issuer’s Form 10-Q, filed with the Securities and Exchange Commission on November 2, 2007, there were 134,112,148 Common Shares issued and outstanding as of October 26, 2007.The8,104,219 Common Shares beneficially owned by Composite (the “Composite Shares”) represent approximately 6.0% of the Common Shares issued and outstanding.The 4,802,237 Common Shares beneficially owned by Valence (the “Valence Shares”) represent approximately 3.6% of the Common Shares issued and outstanding.2As of December 19, 2007, Synoptic does not hold a position in the Common Shares.The 8,104,219 Common Shares beneficially owned by DESCO LLC represent approximately 6.0% of the Common Shares issued and outstanding.The 12,938,532 Common Shares beneficially owned by DESCO LP (the “Subject Shares”) represent approximately 9.6% of the Common Shares issued and outstanding.The Subject Shares are comprised of (i) the Composite Shares, (ii) the Valence Shares, and (iii) 32,076 Common Shares under the management of DESIM LLC (the “DESIM Shares”). Composite has the power to vote or to direct the vote of (and the power to dispose or direct the disposition of) the Composite Shares.Valence has the power to vote or to direct the vote of (and the power to dispose or direct the disposition of) the Valence Shares.DESIM LLC has the power to vote or to direct the vote of (and the power to dispose or direct the disposition of) 23,396 of the DESIM Shares, and the shared power to dispose or direct the disposition of (but not the power to vote or to direct the vote of) 8,680 of the DESIM Shares.Composite disclaims beneficial ownership of the Common Shares beneficially owned by Valence and DESIM LLC; Valence disclaims beneficial ownership of the Common Shares beneficially owned by Composite and DESIM LLC; Synoptic disclaims beneficial ownership of the Common Shares beneficially owned by Composite, Valence, and DESIM LLC; and DESIM LLC disclaims beneficial ownership of the Common Shares beneficially owned by Composite and Valence. DESCO LP, as managing member and investment adviser of Valence, investment adviser of Composite, and managing member of DESIM LLC, may be deemed to have the shared power to vote or direct the vote of (and the shared power to dispose or direct the disposition of) the Composite Shares and the Valence Shares, and the shared power to vote or direct the vote of (and the power to dispose or direct the disposition of) 23,396 of the DESIM Shares, and the shared power to dispose or direct the disposition of (but not the power to vote or to direct the vote of) 8,680 of the DESIM Shares.DESCO LLC, as Composite’s managing member, may be deemed to have the shared power to vote or direct the vote of (and the shared power to dispose or direct the disposition of) the Composite Shares.As managing member of DESCO LLC, DESCO II, Inc. may be deemed to have the shared power to vote or to direct the vote of (and the shared power to dispose or direct the disposition of) the Composite Shares.As general partner of DESCO LP, DESCO, Inc. may be deemed to have the shared power to vote or to direct the vote of (and the shared power to dispose or direct the disposition of) the Composite Shares and the Valence Shares, and the shared power to vote or direct the vote of (and the power to dispose or direct the disposition of) 23,396 of the DESIM Shares, and the shared power to dispose or direct the disposition of (but not the power to vote or to direct the vote of) 8,680 of the DESIM Shares.None of DESCO LP, DESCO LLC, DESCO, Inc., or DESCO II, Inc., owns any Common Shares directly, and each such entity disclaims beneficial ownership of the Subject Shares. David E. Shaw does not own any shares directly.By virtue of David E. Shaw’s position as President and sole shareholder of DESCO Inc., which is the general partner of DESCO LP, which in turn is the managing member and investment adviser of Valence, the investment adviser of Composite, and the managing member of DESIM, and by virtue of David E. Shaw’s position as President and sole shareholder of DESCO II, Inc., which is the managing member of DESCO LLC, which in turn is the managing member of Composite, David E. Shaw may be deemed to have the shared power to vote or direct the vote of (and the shared power to dispose or direct the disposition of) the Composite Shares and the Valence Shares, and the shared power to vote or direct the vote of (and the power to dispose or direct the disposition of), 23,396 of the DESIM Shares, and the shared power to dispose or direct the disposition of (but not the power to vote or to direct the vote of) 8,680 of the DESIM Shares.David E. Shaw disclaims beneficial ownership of the Subject Shares. As of the date hereof, neither any Reporting Person nor, to the best knowledge of any Reporting Person, any of the persons set forth in Item 2 owns any Common Shares other than those set forth in this Item 5. (c) The trading dates, number of Common Shares purchased or sold, and the price per share for all transactions by the Reporting Persons in the Common Shares from November 21, 2007, through December 19, 2007, which were all brokered transactions, are set forth below: 2 The 4,802,237 Common Shares set forth above include (a) 4,777,237 Common Shares owned by Valence, and (b) 25,000 Common Shares which Valence has the right to acquire through the exercise of listed call options. Name Date Price per Share Number of Shares Purchased/(Sold) Valence 11/21/2007 $26.05 100 Valence 11/21/2007 $26.09 100 Valence 11/21/2007 $26.10 9900 Valence 11/21/2007 $26.20 10000 Valence 11/21/2007 $26.40 5500 Valence 11/21/2007 $26.43 900 Valence 11/21/2007 $26.44 15300 Valence 11/21/2007 $26.46 100 Valence 11/21/2007 $26.47 2700 Valence 11/21/2007 $26.48 2200 Valence 11/21/2007 $26.49 10149 Valence 11/21/2007 $26.50 15517 Valence 11/21/2007 $26.51 5686 Valence 11/21/2007 $26.52 3800 Valence 11/21/2007 $26.53 1908 Valence 11/21/2007 $26.54 1009 Valence 11/21/2007 $26.55 1700 Valence 11/21/2007 $26.56 1558 Valence 11/21/2007 $26.57 512 Valence 11/21/2007 $26.58 7913 Valence 11/21/2007 $26.59 2400 Valence 11/21/2007 $26.60 11444 Valence 11/21/2007 $26.61 1663 Synoptic 11/21/2007 $26.08 5 Synoptic 11/21/2007 $26.12 1200 Synoptic 11/21/2007 $26.43 (27) Synoptic 11/21/2007 $26.49 (200) Synoptic 11/21/2007 $26.50 100 Synoptic 11/21/2007 $26.50 (300) Synoptic 11/21/2007 $26.51 (300) Synoptic 11/21/2007 $26.52 (700) Synoptic 11/21/2007 $26.53 (3) Synoptic 11/21/2007 $26.55 100 Synoptic 11/21/2007 $26.55 (400) Synoptic 11/21/2007 $26.56 200 Synoptic 11/21/2007 $26.57 200 Synoptic 11/21/2007 $26.58 (300) Synoptic 11/21/2007 $26.60 200 Synoptic 11/21/2007 $26.61 (700) Valence 11/23/2007 $26.69 200 Valence 11/23/2007 $26.70 1500 Valence 11/23/2007 $26.71 300 Valence 11/23/2007 $26.73 400 Valence 11/23/2007 $26.76 400 Valence 11/23/2007 $26.77 700 Valence 11/23/2007 $26.79 600 Synoptic 11/23/2007 $26.71 (289) Valence 11/26/2007 $26.36 300 Valence 11/26/2007 $26.39 100 Valence 11/26/2007 $26.40 500 Valence 11/26/2007 $26.41 900 Valence 11/26/2007 $26.42 400 Valence 11/26/2007 $26.43 200 Valence 11/26/2007 $26.44 100 Valence 11/26/2007 $26.45 300 Valence 11/26/2007 $26.47 300 Valence 11/26/2007 $26.48 300 Valence 11/26/2007 $26.49 100 Valence 11/26/2007 $26.51 900 Valence 11/26/2007 $26.52 200 Valence 11/26/2007 $26.54 400 Valence 11/26/2007 $26.55 300 Valence 11/26/2007 $26.56 100 Valence 11/26/2007 $26.57 300 Valence 11/26/2007 $26.59 300 Valence 11/26/2007 $26.60 500 Valence 11/26/2007 $26.61 600 Valence 11/26/2007 $26.62 600 Valence 11/26/2007 $26.63 900 Valence 11/26/2007 $26.64 940 Valence 11/26/2007 $26.65 900 Valence 11/26/2007 $26.66 1100 Valence 11/26/2007 $26.67 400 Valence 11/26/2007 $26.68 675 Valence 11/26/2007 $26.69 500 Valence 11/26/2007 $26.70 400 Valence 11/26/2007 $26.71 300 Valence 11/26/2007 $26.72 1000 Valence 11/26/2007 $26.73 400 Valence 11/26/2007 $26.75 1900 Valence 11/26/2007 $26.76 900 Valence 11/26/2007 $26.77 100 Valence 11/26/2007 $26.78 600 Synoptic 11/26/2007 $26.42 100 Synoptic 11/26/2007 $26.44 200 Synoptic 11/26/2007 $26.54 (400) Synoptic 11/26/2007 $26.60 260 Synoptic 11/26/2007 $26.61 (467) Synoptic 11/26/2007 $26.71 492 Synoptic 11/26/2007 $26.73 25 Synoptic 11/26/2007 $26.74 580 Synoptic 11/26/2007 $26.76 15 Synoptic 11/26/2007 $26.77 (200) Valence 11/27/2007 $26.52 100 Valence 11/27/2007 $26.54 400 Valence 11/27/2007 $26.55 100 Valence 11/27/2007 $26.56 700 Valence 11/27/2007 $26.57 100 Valence 11/27/2007 $26.58 200 Valence 11/27/2007 $26.59 400 Valence 11/27/2007 $26.60 300 Valence 11/27/2007 $26.61 100 Valence 11/27/2007 $26.62 400 Valence 11/27/2007 $26.63 300 Valence 11/27/2007 $26.66 300 Valence 11/27/2007 $26.67 700 Valence 11/27/2007 $26.68 500 Valence 11/27/2007 $26.69 600 Valence 11/27/2007 $26.70 100 Valence 11/27/2007 $26.71 400 Valence 11/27/2007 $26.72 200 Valence 11/27/2007 $26.73 200 Valence 11/27/2007 $26.74 400 Valence 11/27/2007 $26.75 100 Valence 11/27/2007 $26.79 700 Valence 11/27/2007 $26.80 600 Valence 11/27/2007 $26.81 300 Valence 11/27/2007 $26.85 100 Valence 11/27/2007 $26.87 300 Valence 11/27/2007 $26.88 200 Valence 11/27/2007 $26.89 1000 Valence 11/27/2007 $26.90 300 Valence 11/27/2007 $26.91 500 Valence 11/27/2007 $26.92 600 Valence 11/27/2007 $26.93 100 Valence 11/27/2007 $26.97 800 Valence 11/27/2007 $26.98 700 Valence 11/27/2007 $26.99 200 Valence 11/27/2007 $27.00 3043 Valence 11/27/2007 $27.01 3500 Valence 11/27/2007 $27.02 2200 Valence 11/27/2007 $27.03 1500 Valence 11/27/2007 $27.04 400 Valence 11/27/2007 $27.05 2500 Valence 11/27/2007 $27.06 900 Synoptic 11/27/2007 $26.65 411 Synoptic 11/27/2007 $26.66 (15) Synoptic 11/27/2007 $26.76 900 Synoptic 11/27/2007 $26.92 (184) Synoptic 11/27/2007 $26.96 (51) Synoptic 11/27/2007 $26.99 400 Synoptic 11/27/2007 $27.00 100 Synoptic 11/27/2007 $27.01 (1800) Synoptic 11/27/2007 $27.02 (1662) Synoptic 11/27/2007 $27.03 1200 Synoptic 11/27/2007 $27.06 (20) Valence 11/28/2007 $27.00 700 Valence 11/28/2007 $27.02 400 Valence 11/28/2007 $27.03 500 Valence 11/28/2007 $27.04 300 Valence 11/28/2007 $27.07 200 Valence 11/28/2007 $27.08 200 Valence 11/28/2007 $27.09 600 Valence 11/28/2007 $27.10 1500 Valence 11/28/2007 $27.11 1200 Valence 11/28/2007 $27.12 2720 Valence 11/28/2007 $27.13 1600 Valence 11/28/2007 $27.14 3900 Valence 11/28/2007 $27.15 9 Valence 11/28/2007 $27.16 2600 Valence 11/28/2007 $27.17 3200 Valence 11/28/2007 $27.18 3961 Valence 11/28/2007 $27.19 2300 Valence 11/28/2007 $27.20 3365 Valence 11/28/2007 $27.21 1500 Valence 11/28/2007 $27.22 5300 Valence 11/28/2007 $27.23 4100 Valence 11/28/2007 $27.24 2500 Valence 11/28/2007 $27.25 1300 Valence 11/28/2007 $27.26 600 Valence 11/28/2007 $27.27 1000 Valence 11/28/2007 $27.28 800 Valence 11/28/2007 $27.29 3800 Valence 11/28/2007 $27.30 300 Valence 11/28/2007 $27.31 700 Valence 11/28/2007 $27.32 4100 Valence 11/28/2007 $27.33 1300 Valence 11/28/2007 $27.36 600 Synoptic 11/28/2007 $27.06 19 Synoptic 11/28/2007 $27.17 79 Synoptic 11/28/2007 $27.28 9 Synoptic 11/28/2007 $27.30 72 Synoptic 11/28/2007 $27.34 1493 Valence 11/29/2007 $27.21 1800 Valence 11/29/2007 $27.25 400 Valence 11/29/2007 $27.26 900 Valence 11/29/2007 $27.27 1200 Valence 11/29/2007 $27.29 300 Valence 11/29/2007 $27.30 600 Valence 11/29/2007 $27.31 656 Valence 11/29/2007 $27.32 900 Valence 11/29/2007 $27.33 300 Valence 11/29/2007 $27.34 5400 Valence 11/29/2007 $27.35 2900 Valence 11/29/2007 $27.39 700 Valence 11/29/2007 $27.43 3 Valence 11/29/2007 $27.44 1600 Valence 11/29/2007 $27.46 1500 Valence 11/29/2007 $27.47 4700 Valence 11/29/2007 $27.48 600 Valence 11/29/2007 $27.49 2800 Valence 11/29/2007 $27.50 500 Valence 11/30/2007 $27.29 1700 Valence 11/30/2007 $27.30 1200 Valence 11/30/2007 $27.31 1998 Valence 11/30/2007 $27.32 4821 Valence 11/30/2007 $27.33 281 Valence 11/30/2007 $27.34 600 Valence 11/30/2007 $27.35 9500 Valence 11/30/2007 $27.36 1050 Valence 11/30/2007 $27.37 532 Valence 11/30/2007 $27.38 23570 Valence 11/30/2007 $27.39 3498 Valence 11/30/2007 $27.40 3850 Valence 11/30/2007 $27.42 500 Valence 12/3/2007 $27.55 935 Valence 12/3/2007 $27.56 2200 Valence 12/3/2007 $27.57 1500 Valence 12/3/2007 $27.58 1200 Valence 12/3/2007 $27.59 1600 Valence 12/3/2007 $27.60 6900 Valence 12/3/2007 $27.61 2408 Valence 12/3/2007 $27.62 2900 Valence 12/3/2007 $27.63 8300 Valence 12/3/2007 $27.64 5600 Valence 12/3/2007 $27.65 3213 Valence 12/3/2007 $27.66 4700 Valence 12/3/2007 $27.67 3100 Valence 12/3/2007 $27.68 2500 Valence 12/3/2007 $27.69 4321 Valence 12/3/2007 $27.70 6400 Valence 12/3/2007 $27.71 5500 Valence 12/3/2007 $27.72 6100 Valence 12/3/2007 $27.73 5800 Valence 12/3/2007 $27.74 2300 Valence 12/3/2007 $27.75 3400 Valence 12/3/2007 $27.76 4100 Valence 12/3/2007 $27.77 3600 Valence 12/3/2007 $27.79 2278 Valence 12/3/2007 $27.80 1200 Valence 12/3/2007 $27.81 800 Valence 12/4/2007 $27.48 100 Valence 12/4/2007 $27.49 500 Valence 12/4/2007 $27.50 9598 Valence 12/4/2007 $27.51 2802 Valence 12/4/2007 $27.52 1300 Valence 12/4/2007 $27.53 1000 Valence 12/4/2007 $27.54 3000 Valence 12/4/2007 $27.55 1923 Valence 12/4/2007 $27.56 3835 Valence 12/4/2007 $27.57 200 Valence 12/4/2007 $27.58 9906 Valence 12/4/2007 $27.59 1314 Valence 12/4/2007 $27.60 2122 Valence 12/5/2007 $27.70 800 Valence 12/5/2007 $27.71 700 Valence 12/5/2007 $27.72 1200 Valence 12/5/2007 $27.73 2000 Valence 12/5/2007 $27.74 1500 Valence 12/5/2007 $27.75 800 Valence 12/5/2007 $27.76 2057 Valence 12/5/2007 $27.77 200 Valence 12/5/2007 $27.78 200 Valence 12/5/2007 $27.80 1000 Valence 12/5/2007 $27.81 200 Valence 12/5/2007 $27.82 400 Valence 12/5/2007 $27.84 100 Valence 12/5/2007 $27.85 200 Valence 12/5/2007 $27.86 1300 Valence 12/5/2007 $27.87 4100 Valence 12/5/2007 $27.87 2500 Valence 12/5/2007 $27.89 1600 Valence 12/5/2007 $27.90 6200 Valence 12/5/2007 $27.91 3900 Valence 12/5/2007 $27.92 2300 Valence 12/5/2007 $27.93 2400 Valence 12/5/2007 $27.94 800 Valence 12/5/2007 $27.95 2000 Valence 12/5/2007 $27.96 1100 Valence 12/5/2007 $27.97 1500 Valence 12/5/2007 $27.98 600 Valence 12/5/2007 $27.99 3700 Valence 12/5/2007 $28.00 2000 Valence 12/6/2007 $27.66 100 Valence 12/6/2007 $27.67 600 Valence 12/6/2007 $27.68 200 Valence 12/6/2007 $27.69 300 Valence 12/6/2007 $27.70 4787 Valence 12/6/2007 $27.71 800 Valence 12/6/2007 $27.72 11169 Valence 12/6/2007 $27.73 2300 Valence 12/6/2007 $27.74 1700 Valence 12/6/2007 $27.75 7146 Valence 12/6/2007 $27.84 300 Valence 12/6/2007 $27.85 500 Valence 12/6/2007 $27.86 300 Valence 12/6/2007 $27.87 1398 Valence 12/6/2007 $27.88 1061 Valence 12/6/2007 $27.89 2914 Valence 12/6/2007 $27.90 9518 Valence 12/6/2007 $27.91 4009 Composite 12/6/2007 $27.67 507 Composite 12/6/2007 $27.68 1093 Composite 12/6/2007 $27.70 200 Composite 12/6/2007 $27.71 2100 Composite 12/6/2007 $27.72 600 Composite 12/6/2007 $27.73 4600 Composite 12/6/2007 $27.74 1600 Composite 12/6/2007 $27.75 4000 Composite 12/6/2007 $27.76 2500 Composite 12/6/2007 $27.77 1000 Composite 12/6/2007 $27.78 1000 Composite 12/6/2007 $27.79 3200 Composite 12/6/2007 $27.80 2600 Composite 12/6/2007 $27.81 1400 Composite 12/6/2007 $27.82 1700 Composite 12/6/2007 $27.83 1000 Composite 12/6/2007 $27.84 1000 Composite 12/6/2007 $27.85 3100 Composite 12/6/2007 $27.86 600 Composite 12/6/2007 $27.87 211 Composite 12/6/2007 $27.88 900 Composite 12/6/2007 $27.89 5589 Composite 12/6/2007 $27.90 3000 Composite 12/6/2007 $27.91 1300 Composite 12/6/2007 $27.92 5200 Valence 12/7/2007 $27.65 1060 Valence 12/7/2007 $27.66 9840 Valence 12/7/2007 $27.67 4200 Valence 12/10/2007 $27.01 200 Valence 12/10/2007 $27.03 2500 Valence 12/10/2007 $27.04 800 Valence 12/10/2007 $27.06 700 Valence 12/10/2007 $27.07 2120 Valence 12/10/2007 $27.08 9800 Valence 12/10/2007 $27.09 5500 Valence 12/10/2007 $27.10 13100 Valence 12/10/2007 $27.11 1458 Valence 12/10/2007 $27.12 1100 Valence 12/10/2007 $27.13 3964 Valence 12/10/2007 $27.14 3200 Valence 12/10/2007 $27.15 2400 Valence 12/10/2007 $27.16 4000 Valence 12/10/2007 $27.17 4300 Valence 12/10/2007 $27.18 5500 Valence 12/10/2007 $27.19 2200 Valence 12/10/2007 $27.21 100 Valence 12/10/2007 $27.22 300 Valence 12/10/2007 $27.23 5400 Valence 12/10/2007 $27.24 1600 Valence 12/10/2007 $27.25 2000 Valence 12/10/2007 $27.28 500 Valence 12/10/2007 $27.32 600 Valence 12/10/2007 $27.33 200 Valence 12/10/2007 $27.37 400 Valence 12/10/2007 $27.38 800 Valence 12/10/2007 $27.39 600 Valence 12/10/2007 $27.40 1300 Composite 12/10/2007 $27.02 200 Composite 12/10/2007 $27.03 300 Composite 12/10/2007 $27.04 200 Composite 12/10/2007 $27.05 867 Composite 12/10/2007 $27.06 4900 Composite 12/10/2007 $27.07 5088 Composite 12/10/2007 $27.08 11900 Composite 12/10/2007 $27.09 1000 Composite 12/10/2007 $27.10 4900 Composite 12/10/2007 $27.11 1700 Composite 12/10/2007 $27.12 6570 Composite 12/10/2007 $27.13 4800 Composite 12/10/2007 $27.14 6220 Composite 12/10/2007 $27.15 2075 Composite 12/10/2007 $27.16 10472 Composite 12/10/2007 $27.17 7200 Composite 12/10/2007 $27.18 6128 Composite 12/10/2007 $27.19 8500 Composite 12/10/2007 $27.20 2671 Composite 12/10/2007 $27.21 1300 Composite 12/10/2007 $27.22 2300 Composite 12/10/2007 $27.23 2292 Composite 12/10/2007 $27.24 5960 Composite 12/10/2007 $27.25 957 Composite 12/10/2007 $27.26 1500 Valence 12/11/2007 $27.28 700 Valence 12/11/2007 $27.32 1500 Valence 12/11/2007 $27.38 400 Valence 12/11/2007 $27.43 600 Valence 12/11/2007 $27.44 200 Valence 12/11/2007 $27.45 793 Valence 12/11/2007 $27.46 1400 Valence 12/11/2007 $27.47 800 Valence 12/11/2007 $27.48 1156 Valence 12/11/2007 $27.49 4800 Valence 12/11/2007 $27.50 4000 Valence 12/11/2007 $27.51 2300 Valence 12/11/2007 $27.54 1900 Valence 12/11/2007 $27.55 1400 Valence 12/11/2007 $27.57 1100 Valence 12/11/2007 $27.58 1400 Valence 12/11/2007 $27.59 1700 Valence 12/11/2007 $27.60 5900 Valence 12/11/2007 $27.61 7108 Valence 12/11/2007 $27.63 700 Valence 12/11/2007 $27.64 3229 Valence 12/11/2007 $27.65 1400 Valence 12/11/2007 $27.66 1183 Valence 12/11/2007 $27.67 500 Valence 12/11/2007 $27.68 2600 Valence 12/11/2007 $27.69 1200 Valence 12/11/2007 $27.70 227 Valence 12/11/2007 $27.71 1200 Valence 12/11/2007 $27.73 1600 Valence 12/11/2007 $27.74 400 Valence 12/11/2007 $27.75 800 Composite 12/11/2007 $27.24 800 Composite 12/11/2007 $27.25 900 Composite 12/11/2007 $27.27 800 Composite 12/11/2007 $27.28 600 Composite 12/11/2007 $27.29 1114 Composite 12/11/2007 $27.30 500 Composite 12/11/2007 $27.31 1300 Composite 12/11/2007 $27.32 2296 Composite 12/11/2007 $27.33 3590 Composite 12/11/2007 $27.34 200 Composite 12/11/2007 $27.38 1168 Composite 12/11/2007 $27.39 32 Composite 12/11/2007 $27.40 100 Composite 12/11/2007 $27.41 300 Composite 12/11/2007 $27.42 1759 Composite 12/11/2007 $27.43 856 Composite 12/11/2007 $27.44 1688 Composite 12/11/2007 $27.45 2956 Composite 12/11/2007 $27.46 2469 Composite 12/11/2007 $27.47 1703 Composite 12/11/2007 $27.48 3488 Composite 12/11/2007 $27.49 13909 Composite 12/11/2007 $27.50 7472 Valence 12/12/2007 $27.07 500 Valence 12/12/2007 $27.08 1600 Valence 12/12/2007 $27.09 1300 Valence 12/12/2007 $27.11 2500 Valence 12/12/2007 $27.12 1612 Valence 12/12/2007 $27.13 3260 Valence 12/12/2007 $27.14 1300 Valence 12/12/2007 $27.15 1000 Valence 12/12/2007 $27.16 100 Valence 12/12/2007 $27.17 600 Valence 12/12/2007 $27.18 1600 Valence 12/12/2007 $27.19 4901 Valence 12/12/2007 $27.20 3927 Valence 12/12/2007 $27.23 3200 Valence 12/12/2007 $27.24 800 Valence 12/12/2007 $27.25 2500 Valence 12/12/2007 $27.30 700 Valence 12/12/2007 $27.31 10538 Valence 12/12/2007 $27.32 6362 Valence 12/12/2007 $27.33 1900 Valence 12/12/2007 $27.34 500 Valence 12/12/2007 $27.63 301 Valence 12/12/2007 $27.64 6600 Valence 12/12/2007 $27.65 18099 DESIM LLC 12/12/2007 $27.13 (100) DESIM LLC 12/12/2007 $27.14 (100) DESIM LLC 12/12/2007 $27.15 (200) Composite 12/12/2007 $26.94 100 Composite 12/12/2007 $26.95 200 Composite 12/12/2007 $26.97 200 Composite 12/12/2007 $26.98 100 Composite 12/12/2007 $26.99 200 Composite 12/12/2007 $27.00 22 Composite 12/12/2007 $27.01 600 Composite 12/12/2007 $27.02 400 Composite 12/12/2007 $27.03 1500 Composite 12/12/2007 $27.04 920 Composite 12/12/2007 $27.05 2700 Composite 12/12/2007 $27.06 1700 Composite 12/12/2007 $27.07 1300 Composite 12/12/2007 $27.08 3100 Composite 12/12/2007 $27.09 2706 Composite 12/12/2007 $27.10 2252 Composite 12/12/2007 $27.11 2553 Composite 12/12/2007 $27.12 3547 Composite 12/12/2007 $27.13 3100 Composite 12/12/2007 $27.14 3700 Composite 12/12/2007 $27.15 2900 Composite 12/12/2007 $27.16 1700 Composite 12/12/2007 $27.17 1600 Composite 12/12/2007 $27.18 700 Composite 12/12/2007 $27.19 1541 Composite 12/12/2007 $27.20 1859 Composite 12/12/2007 $27.21 3200 Composite 12/12/2007 $27.22 1400 Composite 12/12/2007 $27.23 2805 Composite 12/12/2007 $27.24 695 Composite 12/12/2007 $27.25 600 Composite 12/12/2007 $27.26 100 Valence 12/13/2007 $27.05 7200 Composite 12/13/2007 $26.99 460 Composite 12/13/2007 $27.00 705 Composite 12/13/2007 $27.03 650 Composite 12/13/2007 $27.04 500 Composite 12/13/2007 $27.05 2685 Composite 12/13/2007 $27.09 100 Composite 12/13/2007 $27.10 2042 Composite 12/13/2007 $27.12 615 Composite 12/13/2007 $27.13 1500 Composite 12/13/2007 $27.14 1300 Composite 12/13/2007 $27.15 1200 Composite 12/13/2007 $27.16 2200 Composite 12/13/2007 $27.17 1400 Composite 12/13/2007 $27.18 600 Composite 12/13/2007 $27.19 2834 Composite 12/13/2007 $27.20 600 Composite 12/13/2007 $27.21 1400 Composite 12/13/2007 $27.22 4595 Composite 12/13/2007 $27.23 1185 Composite 12/13/2007 $27.24 3173 Composite 12/13/2007 $27.25 11330 Composite 12/13/2007 $27.26 3000 Composite 12/13/2007 $27.27 672 Composite 12/13/2007 $27.28 3354 Composite 12/13/2007 $27.29 500 Composite 12/13/2007 $27.30 1400 Valence 12/14/2007 $26.85 300 Valence 12/14/2007 $26.86 300 Valence 12/14/2007 $26.87 500 Valence 12/14/2007 $26.89 300 Valence 12/14/2007 $26.90 300 Valence 12/14/2007 $26.91 1700 Valence 12/14/2007 $26.92 1400 Valence 12/14/2007 $26.93 600 Valence 12/14/2007 $26.94 200 Valence 12/14/2007 $26.95 300 Valence 12/14/2007 $26.97 800 Valence 12/14/2007 $26.98 213 Valence 12/14/2007 $26.99 400 Valence 12/14/2007 $27.00 200 Valence 12/14/2007 $27.01 1100 Valence 12/14/2007 $27.04 300 Valence 12/14/2007 $27.06 300 Valence 12/14/2007 $27.07 200 Valence 12/14/2007 $27.11 400 Valence 12/14/2007 $27.12 200 Valence 12/14/2007 $27.13 500 Valence 12/14/2007 $27.14 200 Valence 12/14/2007 $27.15 100 Valence 12/14/2007 $27.16 300 Valence 12/14/2007 $27.17 300 Valence 12/14/2007 $27.18 400 Valence 12/14/2007 $27.19 40000 Valence 12/14/2007 $27.27 200 Valence 12/14/2007 $27.28 100 Valence 12/14/2007 $27.33 200 Valence 12/14/2007 $27.35 200 Valence 12/14/2007 $27.36 100 Composite 12/14/2007 $26.90 5000 Composite 12/14/2007 $26.96 300 Composite 12/14/2007 $26.97 1000 Composite 12/14/2007 $26.98 200 Composite 12/14/2007 $26.99 1790 Composite 12/14/2007 $27.00 21710 Composite 12/14/2007 $27.06 200 Composite 12/14/2007 $27.07 1000 Composite 12/14/2007 $27.08 2400 Composite 12/14/2007 $27.09 1100 Composite 12/14/2007 $27.10 5900 Composite 12/14/2007 $27.11 9814 Composite 12/14/2007 $27.12 3296 Composite 12/14/2007 $27.13 20366 Composite 12/14/2007 $27.14 924 Composite 12/14/2007 $27.15 10700 Composite 12/14/2007 $27.16 300 Composite 12/14/2007 $27.17 400 Composite 12/14/2007 $27.18 100 Composite 12/14/2007 $27.19 500 Composite 12/14/2007 $27.20 100 Composite 12/14/2007 $27.21 4346 Composite 12/14/2007 $27.22 1054 Composite 12/14/2007 $27.23 400 Composite 12/14/2007 $27.25 900 Composite 12/14/2007 $27.26 500 Composite 12/14/2007 $27.27 500 Composite 12/14/2007 $27.28 200 Composite 12/14/2007 $27.43 771 Composite 12/14/2007 $27.44 200 Composite 12/14/2007 $27.45 4029 Valence 12/17/2007 $27.08 500 Valence 12/17/2007 $27.09 1110 Valence 12/17/2007 $27.10 3190 Valence 12/17/2007 $27.11 200 Valence 12/17/2007 $27.12 300 Valence 12/17/2007 $27.14 3000 Valence 12/17/2007 $27.15 2733 Valence 12/17/2007 $27.17 1300 Valence 12/17/2007 $27.18 1985 Valence 12/17/2007 $27.19 682 Valence 12/17/2007 $27.20 4000 Valence 12/17/2007 $27.23 1500 Valence 12/17/2007 $27.24 400 Valence 12/17/2007 $27.25 600 Valence 12/17/2007 $27.26 2500 Valence 12/17/2007 $27.27 500 Valence 12/17/2007 $27.29 2000 Valence 12/17/2007 $27.33 500 Valence 12/17/2007 $27.37 500 Valence 12/17/2007 $27.39 500 Valence 12/17/2007 $27.42 500 Valence 12/17/2007 $27.44 500 Valence 12/17/2007 $27.47 3400 Valence 12/17/2007 $27.48 3600 Valence 12/17/2007 $27.53 1000 Valence 12/17/2007 $27.54 2000 Valence 12/17/2007 $27.57 2940 Valence 12/17/2007 $27.58 100 Valence 12/17/2007 $27.59 5560 Valence 12/17/2007 $27.60 10300 Valence 12/17/2007 $27.61 3800 Valence 12/17/2007 $27.62 800 Valence 12/17/2007 $27.64 2500 Valence 12/17/2007 $27.67 1400 Valence 12/17/2007 $27.77 2100 Valence 12/17/2007 $27.78 3300 Valence 12/17/2007 $27.79 3300 Valence 12/17/2007 $27.80 700 Valence 12/17/2007 $27.82 1400 DESIM LLC 12/17/2007 $27.64 (400) DESIM LLC 12/17/2007 $27.72 (200) Composite 12/17/2007 $27.16 700 Composite 12/17/2007 $27.18 2729 Composite 12/17/2007 $27.19 2652 Composite 12/17/2007 $27.20 5422 Composite 12/17/2007 $27.21 4200 Composite 12/17/2007 $27.22 1200 Composite 12/17/2007 $27.23 5539 Composite 12/17/2007 $27.24 3305 Composite 12/17/2007 $27.25 1653 Composite 12/17/2007 $27.26 600 Composite 12/17/2007 $27.27 7800 Composite 12/17/2007 $27.28 9200 Composite 12/17/2007 $27.55 5000 Valence 12/18/2007 $26.97 800 Valence 12/18/2007 $27.00 12800 Valence 12/18/2007 $27.01 756 Valence 12/18/2007 $27.02 100 Valence 12/18/2007 $27.03 5400 Valence 12/18/2007 $27.04 300 Valence 12/18/2007 $27.05 4382 Valence 12/18/2007 $27.06 844 Valence 12/18/2007 $27.07 7900 Valence 12/18/2007 $27.08 6400 Valence 12/18/2007 $27.09 5432 Valence 12/18/2007 $27.10 9886 Valence 12/18/2007 $27.14 7687 Valence 12/18/2007 $27.15 87313 Valence 12/18/2007 $27.10 (3262) Valence 12/18/2007 $27.11 (538) Valence 12/18/2007 $27.12 (100) Valence 12/18/2007 $27.14 (3300) Valence 12/18/2007 $27.18 (100) Valence 12/19/2007 $26.53 28291 Valence 12/19/2007 $26.54 4100 Valence 12/19/2007 $26.55 5800 Valence 12/19/2007 $26.56 22377 Valence 12/19/2007 $26.57 11081 Valence 12/19/2007 $26.58 29634 Valence 12/19/2007 $26.59 18674 Valence 12/19/2007 $26.60 37222 Valence 12/19/2007 $26.61 7521 Valence 12/19/2007 $26.85 300 Valence 12/19/2007 $26.88 100 Valence 12/19/2007 $26.89 100 Valence 12/19/2007 $26.90 3000 Valence 12/19/2007 $26.93 100 Valence 12/19/2007 $26.94 800 Valence 12/19/2007 $26.95 700 Valence 12/19/2007 $26.97 100 Valence 12/19/2007 $26.98 100 Valence 12/19/2007 $27.01 3500 Valence 12/19/2007 $27.02 1500 DESIM LLC 12/19/2007 $26.82 (200) DESIM LLC 12/19/2007 $26.84 (100) DESIM LLC 12/19/2007 $26.85 (200) (d) Other than with respect to Common Shares which Valence has the right to acquire through call options, no person other than the Reporting Persons has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the Common Shares set forth above. Clause (e) of Item 5 of Schedule 13D is not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer Item 6 of the Schedule 13D is hereby amended and restated in its entirety as follows: As of December 19, 2007, Valence maintains an open short position on 21 put option contracts based upon the value of the Common Shares.In addition to the Common Shares that it beneficially owns without reference to these contracts, Valence has long economic exposure to 2,100 Common Shares through such contracts.Valence maintains an open short position on 50 call option contracts and therefore has short economic exposure to 5,000 Common Shares through such contracts.Valence also maintains an open short position of 5,000 Common Shares.These contracts and arrangements do not give the Reporting Persons direct or indirect voting, investment or dispositive control over any securities of the Issuer.Accordingly, the Reporting Persons disclaim any beneficial ownership in any securities that may be referenced with any person with respect to any securities of the Issuer. Except for the matters described herein, neither the Reporting Persons nor, to the best knowledge of any Reporting Persons, any of the persons listed in Item 2 has any contract, arrangement, understanding or relationship with any person with respect to any securities of the Issuer as of December 19, 2007. Item 7. Material to be Filed as Exhibits Exhibit 1 Power of Attorney, granted by David E. Shaw relating to D. E. Shaw & Co., Inc., in favor of the signatories hereto, among others, dated October 24, 2007. Exhibit 2 Power of Attorney, granted by David E. Shaw relating to D. E. Shaw & Co. II, Inc., in favor of the signatories hereto, among others, dated October 24, 2007. SIGNATURE After reasonable inquiry and to the best of their knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete, and correct. Dated:December 20, 2007 D. E. SHAW COMPOSITE PORTFOLIOS, L.L.C. By: D. E. SHAW & CO., L.L.C., as Managing Member By: /s/Rochelle Elias Name: Rochelle Elias Title: Managing Director D. E. SHAW VALENCE PORTFOLIOS, L.L.C. By: D. E. SHAW & CO., L.P., as Managing Member By: /s/Rochelle Elias Name: Rochelle Elias Title: Managing Director D. E. SHAW SYNOPTIC PORTFOLIOS 2, L.L.C. By: D. E. SHAW & CO., L.L.C., as Managing Member By: /s/Rochelle Elias Name: Rochelle Elias Title: Managing Director D. E. SHAW & Co., L.L.C. By: /s/Rochelle Elias Name: Rochelle Elias Title: Managing Director D. E. SHAW & Co., L.P. By: /s/Rochelle Elias Name: Rochelle Elias Title: Managing Director DAVID E. SHAW By: /s/Rochelle Elias Name: Rochelle Elias Title: Attorney-in-Fact for David E. Shaw
